Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Acknowledgement of Priority
Acknowledgement is made of applicant’s claim for domestic priority based on PCT application PCT/CN2018/096238 filed on 07/19/2018. 
Acknowledgement is made of applicant’s claim for foreign priority based on Chinese application 201710590119.2 filed on 07/19/2017. Certified copy of the foreign priority document has been received. 
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 

(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-3, 5, 9-18, 21-23 and 25 are rejected under 35 USC 102(a)(2) as being anticipated by Pitschel et al. (US 9922642 B2).
Regarding Claims 1, 13, and 25, Pitschel discloses a system for processing a conversation message (Fig. 3A), comprising: 
a data exchange port communicatively connected to a service system implemented on a client terminal (Col 7, Rows 20-25, functions of digital assistant divided into a server portion and a client portion; Col 7, Rows 39-43, network communication interface 308 in digital assistant system 300);  
one or more storage devices storing one or more sets of instructions for processing a conversation message (Col 7, Rows 35-38 and Rows 44-49, software instructions for execution by one or more processor stored in memory 302); and 
one or more processors in communication with the data exchange port and the one or more storage devices, wherein when executing the one or more set of instructions (Col 7, Rows 34-41, processor 304 executing software instructions in memory 302; Fig 3A shows processor 304 linked to network communications interface 308), the one or more processors perform: 
receiving the conversation message from the client terminal via the data exchange port (Col 9, Rows 25-31, I/O processing module 328 interacts with user through a user device through network communications interface 308 to obtain user input (e.g., speech input)); 
determining whether the conversation message is associated with at least one pre-set topic category (Col 10, Rows 6-12 and Rows 39-51, NLP module 332 takes word token sequence generated by speech to text processing module 330 and attempts to associate the token sequence with one or more actionable intents, which represents a task that the digital assistant is capable of performing; Col 11m Rows 12-24, actionable intent and its linked property is described as “domain”; e.g., “restaurant reservation” actionable intent node has property nodes “restaurant”, “date / time”, and “party size”); 
determining a topic category associated with the conversation message based on a prior conversation message in response to a determination that the conversation message is not associated with at least one pre-set topic category (Col 16, Rows 15-21, digital assistant sometimes failed to provide satisfactory response due to unrecognized terms and concepts in user request; Col 12, Rows 37-42, domain is selected based on whether the digital assistant has previously correctly interpreted a similar request from a user; Col 16, Rows 40-46, 52-56, and 61-67, digital assistant 326 collects and uses feedback information including records of previous user requests to supplement digital assistant in natural language processing to create additional domains); 
in view of Col 15, Rows 54-60, iteratively infer and define user’s intent, obtain information to further clarify and refine the user intent, and finally generate a response to fulfill user’s intent); and 
generating a response to the conversation message based on the determined semantics to be transmitted to the service system implemented on the client terminal via the data exchange port (Col 15, Rows 58-60 and Col 17, Rows 26-35, finally generate a response to fulfill user’s intent by output to the user; in view of Col 9, Rows 25-30, interact with the user with a user device through network communications interface 308). 
Further regarding Claim 25, Pitschel discloses a non-transitory computer readable medium, comprising at least one set of instructions for processing a conversation message, wherein when executed by one or more processors of a computing device, the at least one set of instructions causes the computing device to perform a method of claims 1 and 13 (Col 7, Rows 35-38 and Rows 44-49, software instructions for execution by one or more processor stored in memory 302). 
Regarding Claims 2 and 14, Pitschel discloses wherein to determine whether the conversation message is associated with at least one pre-set topic category (Col 10, Rows 9-12, attempts to associate token sequence with one or more actionable intents), the one or more processors further perform: 
parsing the conversation message to obtain one or more words (Col 10, Rows 6-12, NLP module 332 takes sequence of word token sequences and attempts to associate the token sequence with one or more actionable intents); 
Col 10, Rows 39-51, NLP processing is based on ontology 360, a hierarchical structure containing many nodes, each node representing an actionable intent or property; Col 11, Rows 12-20, each domain is associated with a respective actionable intent and its linked property nodes; Col 12, Rows 21-28, words or phrases will trigger or activate these nodes if a word or phrase in the token sequence is found to be associated with one or more nodes in ontology 360); and 
determining whether the conversation message is associated with at least one pre-set topic category based on the at least one corpus (Col 12, Rows 28-42, based on quantity and relative importance of activated nodes, NLP processor 332 will select one of the actionable intents as the task that the user intended the digital assistant to perform where domain having the highest confidence value is selected). 
Regarding Claim 3, Pitschel discloses wherein to determine whether the conversation message is associated with at least one pre-set topic category based on the at least one corpus (Col 10, Rows 6-12, NLP 332 attempts to associate token sequence with one or more actionable intents), the one or more processors perform: 
determining at least one first topic category based on the at least one corpus (Col 39-46, NLP processing is based on ontology 360, a hierarchical structure containing many nodes, each node representing either an actionable intent or property relevant to the actionable intents); 
determining at least one confidence level associated with the at least one first topic category (Col 11, Rows 12-13, an actionable intent node and its linked property nodes is described as a domain; Col 12, Rows 30-35, NLP 332 selects the domain having the highest confidence value); 
determining whether the at least one confidence level is greater than or equal to a first threshold (in view of Col 20, Rows 8-16, NLP 332’s selection was based on a highest confidence value relative to a threshold confidence level required by NLP 332); 
determining that the conversation message is not associated with at least one pre-set topic category in response to the determination that the at least one confidence level is lower than the first threshold (Col 20, Rows 4-16, NLP 332 did not initially select one or more alternative responses to user request due to corresponding low confidence values not meeting a threshold confidence level required by NLP 332); and 
designating the at least one first topic category to the conversation message in response to the determination that the at least one confidence level is greater than or equal to the first threshold (Col 20, Rows 4-16, in one example, an initial response with 85% confidence value meeting the threshold confidence level required by NLP 332).
Regarding Claims 5 and 17, Pitschel discloses wherein to determine a topic category associated with the conversation message based on a prior conversation message (Col 12, Rows 39-42, selecting the node / actionable intents based on whether digital assistant has previously correctly interpreted a similar request from a user), the one or more processors further perform:
 obtaining a prior topic category associated with the prior conversation message and designating the prior topic category to the conversation message (Col 16, Rows 40-46, 52-56, and 61-67, digital assistant 326 uses records of previous user requests to supplement digital assistant in natural language processing to create additional domains; in view of Col 15, Rows 54-60, iteratively infer and define user’s intent, obtain information to further clarify and refine the user intent, and finally generate a response to fulfill user’s intent).
Regarding Claim 8, Pitschel discloses wherein determining semantics associated with the conversation message based on the topic category and the conversation message comprises: 
parsing the conversation message to obtain one or more words (Col 10, Rows 6-12, NLP module 332 takes sequence of word token sequences and attempts to associate the token sequence with one or more actionable intents); 
determining at least one corpus based on the one or more words (Col 10, Rows 39-51, NLP processing is based on ontology 360, a hierarchical structure containing many nodes, each node representing an actionable intent or property); 
obtaining a semantics model for determining a second relationship between a corpus, a topic category, and semantics (Col 11, Rows 12-20, each domain is associated with a respective actionable intent and its linked property nodes; e.g., Col 11, Rows 20-26, “restaurant reservation” domain / model defines the relationship between actionable intent node “restaurant reservation” with properties “restaurant”, “date /time”, and “party size”; in Col 13, Rows 40-51, in response to “Make me a dinner reservation at a sushi place at 7”, NLP 332 identifies actionable intent “restaurant reservation” based on user input where, according to the ontology, “restaurant reservation” domain / model includes parameters {Cuisine}, {Time}, {Date}, {Party Size} and NLP 332 generates {Cuisine = “Sushi”} and {Time = “7 pm”}); and 
Col 12, Rows 21-28, words or phrases will trigger or activate these nodes if a word or phrase in the token sequence is found to be associated with one or more nodes in ontology 360; e.g., Col 13, Rows 40-51, in response to “Make me a dinner reservation at a sushi place at 7”, NLP 332 generates {Cuisine = “Sushi”} and {Time = “7 pm”} according to the ontology for “restaurant reservation” domain).
Regarding Claims 9 and 21, Pitschel discloses wherein the conversation message includes an execution instruction causing the one or more processors to execute an instruction and generate the response to the conversation message based on the determined semantics (Col 10, Rows 6-12, attempt to associate word token sequence with one or more actionable intent representing a task that can be performed by the digital assistant; Col 15, Rows 58-60 and Col 17, Rows 26-35, finally generate a response to fulfill user’s intent by output to the user; in view of Col 9, Rows 25-30, interact with the user with a user device through network communications interface 308). 
Regarding Claims 10 and 22, Pitschel discloses wherein the conversation message includes an inquiry (Col 3, Rows 41-45, digital assistant is capable of accepting user request in the form of a natural language inquiry where user typically seeks an informational answer by the digital assistant), and the one or more processors further perform: 
determining the response with respect to the inquiry based on the determined semantics (Col 10, Rows 6-12, attempt to associate word token sequence with one or more actionable intent representing a task that can be performed by the digital assistant); and 
outputting the response to the service system implemented on the client terminal via the data exchange port (Col 15, Rows 58-60 and Col 17, Rows 26-35, finally generate a response to fulfill user’s intent by output to the user; in view of Col 9, Rows 25-30, interact with the user with a user device through network communications interface 308). 
Regarding Claims 11 and 23, Pitschel discloses wherein the conversation message includes a voice message, and the one or more processors further perform: recognizing the voice message; and converting the voice message to a text message (Col 9, Rows 49-67, speech to text processing module 330 recognizes speech input as a sequence of phonemes for speech to text processing into a sequence of words or tokens). 
Regarding Claim 12, Pitschel discloses wherein the conversation message includes a text message (Col 6, Rows 28-30, digital assistant is capable of accepting text input). 
Allowable Subject Matter
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 10418032 B1 discloses a conversational virtual assistant that interprets user queries to generate system response using context data including dialog history sequence to disambiguate or complete ambiguous queries.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        11/17/2021